Citation Nr: 1451782	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied reopening the Veteran's claim for service connection for lumbosacral strain.

In May 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the hearing is associated with the claims file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

In November 2012, the Board reopened the previously denied claim for service connection for lumbosacral strain based on new and material evidence and remanded the underlying matter to the RO (via the Appeals Management Center (AMC)) for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The competent evidence of record clearly and unmistakably demonstrates that the Veteran suffered from a lumbosacral strain prior to his enlistment into to active service. 

2.  The most credible and probative evidence of record shows that Veteran's lumbosacral strain did not increase in severity beyond the natural progression of the disease during his period of service.

3.  The competent evidence of record shows that the Veteran's current lumbar spine disorder, to include degenerative arthritis, first manifested years after his separation from service, and the preponderance of competent evidence of record is against a finding that his current lumbar spine disorder is etiologically related to his period of service, to include in-service complaints of low back pain.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns  

As discussed in the Introduction, the Board remanded the Veteran's lumbar spine claim in November 2012 for additional evidentiary development.  In particular, the Board instructed the RO (via the AMC) to schedule the Veteran for a VA examination with an appropriate specialist in order to obtain an opinion on the nature and etiology of any diagnosed lumbar spine condition.  Thereafter, the claim was to be readjudicated in a supplemental statement of the case (SSOC) based on the additional evidence. 

Notably, the Veteran was provided with a VA examination in December 2012.  In that examination report, the VA examiner recorded the findings from clinical evaluation and noted a review of the claims folder, and identified the nature of the Veteran's current lumbar spine disorder and provided a medical conclusion supported by a rationale statement.  The AMC readjudicated the Veteran's claim in a February 2013 SSOC. 

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in July 2009 that addressed of the elements concerning his claim for service connection. The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his cervical spine condition currently exist, nor has he requested that the VA attempt to obtain any other private treatment records. 
	
The Veteran was provided with VA examination in December 2012.  In the examination report, the VA examiner recorded the Veteran's reported medical history and findings from clinical evaluation.  The VA examiner addressed whether the Veteran's current lumbar spine disorder had an onset during his period of service, or was otherwise related to his periods of service, to include as aggravated during his period of military service beyond the natural progression of the disease. The 2012 VA examiner's medical opinion was rendered after a review of the record and the examiner provided a comprehensive statement in support of the conclusions.  The Board finds that the December 2012 VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity to testify before a member of the Board.  

 For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b) , 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  

In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for his current lumbar spine disorder.  The Veteran contends that his current back disability began during his military service and has continued since he was discharged.  The Veteran also asserts that he did not have any injury to his back prior to his military service and was healthy upon entry into the military service.

A review of the Veteran's service treatment records shows that on his February 1970 pre-induction service examination he received a normal spine evaluation, but on the associated report of medical history, he indicated a positive history of back trouble and it was noted that he had a back injury due to heavy lifting years ago.  Subsequent service treatment records show he sought treatment for low back pain only two months after his enlistment into service in June 1970.  See August 1970 and September 1970 service treatment records.  X-ray film of the lumbar spine was negative in August 1970.  A September 1970 service orthopedic consultation report shows that the Veteran reported that he injured his back while lifting when he was 12 years old, and he re-injured his back while lifting when he was 13 years old.  He further informed the examiner that he has had back trouble since then, but he denied seeking any medical treatment.  On clinical evaluation, the Veteran had normal range of motion without painful motion and straight leg test was negative.  X-ray films of the lumbar spine were normal.  He was assessed with low back pain.  

In a September 1970 letter, the Veteran's commanding officer reported that the Veteran informed him that he was having trouble with his back before entering service and he had difficulty performing tasks in advance infantry training.  An October 1970 service treatment record notes complaints of back pain for 7 years and he had been seen by a civilian doctor for low back pain before his entering into active service.  A subsequent October 1970 service orthopedic consultation report shows that the Veteran reported a long history of back ache that existed prior to his enlistment.  He reported that he had difficulty with driving and he was unable to carry a pack.  Clinical evaluation revealed findings of increased lordotic curve and tight hamstrings, but neurologic evaluation was negative.  It was recommended that the Veteran's military occupational specialty should be changed. 

The Veteran's February 1970 examination prior to separation shows that his spine was evaluated as normal, and it was noted that the Veteran reported that he was in good health, except for his back.   

Shortly after his separation from service, the Veteran underwent a VA examination in May 1970 in conjunction with his original claim for service connection.  That examination report shows the Veteran was diagnosed with lumbosacral strain.  Clinical evaluation revealed findings of full range of motion in the spine without evidence of painful motion, straight leg test was negative, and neurologic evaluation revealed no abnormalities.  There was evidence of moderate lumbar lordosis.  X-ray films of the lumbar spine revealed no abnormalities.  

Private treatment records dated in April 1976 show that the Veteran presented with complaints of low back pain.  Clinical evaluation revealed findings of decreased range of motion and lumbar muscle spasms, but x-ray film of the lumbar spine was normal.  

In 1988, private treatment records show a diagnosis of progressive spastic paraparesis of the lower extremities, apparent lateral sclerosis syndrome, despite normal diagnostic testing, including a normal x-ray of the spine.  See private treatment records dated in 1988.  In December 1988, Dr. B.S. examined the Veteran and concluded that the Veteran's symptoms tended to fall into the descriptive diagnosis of the primary lateral sclerosis syndrome of uncertain etiology.  See private medical letter from Dr. B.S. dated in December 1988.

The Veteran underwent a VA aid and attendance examination in April 1990 and that examination report shows that the Veteran had a diagnosis of lateral sclerosis syndrome with demyelinating disease.  His complications included muscle spasms in the low back area and lower extremities.  

In 2004, the Social Security Administration found the Veteran disabled due to disease of the spinal cord and diabetes mellitus.  See Cessation or Continuance of Disability Determination and Transmittal dated in May 2004.  

In July 2009, the Veteran submitted a statement from his private doctor, L.L., noting that the Veteran did not have any disability upon entry into active duty.  Dr. L. stated that he had reviewed the Veteran's service treatment records and concluded that the Veteran's back condition documented many times in the service treatment records was at least as likely as not the cause of his current diagnosed disorder.  Based on a review of the Veteran's service treatment records, Dr. L. opined that the Veteran's back problems started with a back injury during basic training.

During the May 2011 Board hearing, the Veteran testified that during his military service he was if he ever had back pain prior to the military service.  The Veteran explained that he had no injury to his back as a child and only had back pain when he was 12 years old and a year later.  The Veteran explained that he never saw a doctor for his back pain prior his military service. 

Pursuant to the Board's November 2012 remand directives, the Veteran was afforded a VA examination in December 2012.  The examination report shows that the Veteran reported his back problems started during basic training when he would carry heavy backpacks and he injured his back during advanced infantry training when a soldier jumped on his back and he heard a "pop."  He sought medical treatment and his military occupational specialty was changed to a vehicle driver.  The Veteran further reported that he continued to experience back problems throughout the remainder of his service and he felt that his back problems had worsened by the time of his separation from service.  The Veteran informed the examiner that after service he had worked as a laborer until he was awarded Social Security disability benefits. 

Clinical evaluation revealed findings of decreased range of motion in the lumbar spine, painful motion and interference with stature.  The examiner observed that the Veteran has an unusual gait and a lordotic spine appearance.  X-ray film revealed findings of mild degenerative changes of the lumbar spine.  The Veteran was diagnosed with degenerative arthritis of the thoracolumbar spine. 

Based on a review of the claims folder and the findings from clinical evaluation, the December 2012 VA examiner concluded that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to his entrance into service and clearly and unmistakably was not aggravated by his period of service beyond the natural progression of the disease.  The VA examiner noted that a review of the service treatment records demonstrated that the Veteran complained of back problems prior to his period of service.  The VA examiner stated that although the Veteran complained of back problems during basic training and advanced infantry training as well as at the time of his separation from service, there is no medical treatment for a back injury during his period of service and his lumbar spine was evaluated as normal at separation.  The VA examiner further noted that the Veteran's service treatment records only reflect his complaints of low back pain and do not show a diagnosis of a chronic lumbar spine disorder.  Further, the VA examiner noted that based on the Veteran's reported post-service work history, to include heavy manual labor, it was unlikely that he suffered from a serious back problem since service.  If there had been any lingering back injury from service, it would have presented much earlier.  The VA examiner opined that it was more likely that the Veteran's current degenerative arthritis of the thoracolumbar spine was likely related to his post-service occupational history.  

Initially, the Board notes that the Veteran's February 1970 pre-induction physical examination report shows his spine was evaluated as normal, despite his reports of previous back injury and history of back pain.  Notably, a notation on an entrance medical history questionnaire, standing alone, does not rebut the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137.  See also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence.  38 U.S.C.A. §§ 1111, 1137.  In doing so, the Board cannot ignore that beginning shortly after his entrance into service, the Veteran consistently reported to his treating service medical providers that he had a long history of back problems that existed prior to his service.  Both the September 1970 and October 1970 service orthopedic consultation reports show that the Veteran reported that he injured his back prior to service and he experienced low back prior to his service.  Although the Veteran reports that he never sought treatment for back problems prior to his period of service, he has never denied that he injured his back prior to enlistment or that he consistently experience low back pain prior to his enlistment.  Moreover, the December 2012 VA examiner concluded that based on the Veteran's reported history and the medical evidence, it clear and unmistakable that lumbosacral strain existed prior to his enlistment into his period of service. 

As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's lumbosacral strain existed prior to his period of service.  Thus, the issue on appeal becomes whether it is clear and unmistakable that the Veteran's pre-existing lumbosacral strain was not aggravated during his period of service beyond the natural progression of the disease.  38 U.S.C.A. § 1111.

Based on a review of the evidence, the Board finds that the evidence of record clearly shows that the Veteran's lumbosacral strain did not increase in severity beyond the natural progression of the disease during his period of service.  In this regard, although there is evidence to demonstrate that the Veteran's lumbosacral strain increased during his period of service, there is no credible evidence that showss that the Veteran's lumbosacral strain underwent a permanent increase in disability beyond the natural progression of the disease because of his period service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  

A review of the record suggests shows that the Veteran's lumbosacral strain increased during his period of active service.  The Veteran's service records do show that he was treated for low back problems in service in September 1970 and October 1970 and his military occupational specialty was changed from infantry to vehicle driver.  Also, the Veteran has competently reported that he injury back during basic training and re-injuring it again in advanced infantry training.  Moreover, his separation examination report shows that he continued to complain of back problems, despite a normal spine evaluation.  Also, the May 1970 VA examination report shows clinical findings of moderate lumbar lordosis and a diagnosis of lumbosacral strain.  The Veteran has also testified that he believed that his low back problems were aggravated by his period of service.  The Board finds that the competent evidence of record demonstrates that the Veteran's lumbosacral strain increased in severity during his period of service.  

The crux of the matter now is whether this increased in severity (permanent worsening) of his lumbosacral strain was a result of his period of service or the result of the natural progression of his preservice back condition.  See 38 C.F.R. § 3.306.

None of the service or post-service treatment records shows that the Veteran was diagnosed with a chronic lumbar spine disorder until decades after his period of service.  Significantly, X-ray films were negative for lumbar spine abnormalities in September 1970, October 1970, May 1972, April 1976, and October 1988, and the December 2012 VA x-ray film only revealed mild degenerative arthritis.  This medical evidence does not suggest that the Veteran's pre-existing lumbosacral strain  was permanently aggravated by his period of service beyond the natural progression of the disease. 

Most significantly, the December 2012 VA examiner opined that the Veteran's lumbosacral strain was clearly and unmistakably not aggravated beyond the natural progression of the disease by his period of service.  In support of this medical conclusion, the VA examiner observed that a review of the service treatment record only reflected the Veteran's complaints of low back pain and did not demonstrate a diagnosed chronic disorder at any point, and the Veteran received a normal spine evaluation at separation.  The VA examiner further noted that based on the Veteran's reported post-service work history, to include heavy manual labor, it was unlikely that he suffered from a serious back problem initially after his separation from service.  The VA examiner found that based on a review of the medical evidence, the Veteran did not sustain a back injury during his period of service that resulted in permanent aggravation of his pre-existing low back problems. 

The Board finds that the December 2012 VA examiner's medical opinion provides clear and unmistakable evidence that the Veteran's lumbosacral strain was not increased by his period of service beyond the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There is no medical opinion of record that suggests that the Veteran's lumbosacral strain was permanently aggravated by his period of service.  The VA examiner's medical opinion rebuts the presumption of aggravation of in service in this case.  See Laposky, 4 Vet. App. at 334; see also Akins, 1 Vet. App. at 232.  

Other than the Veteran's assertions, there is no evidence of record that indicates that his lumbosacral strain was permanently worsened beyond the natural progression of the disease as a result of his service.  While the Veteran submitted a July 2009 statement from his private doctor, his doctor did not comment whether increase in severity was a natural progression of the Veteran's back disability or representative of aggravation of the disability by service beyond the natural progression of the disability.  The Board has considered the Veteran's own assertion that his back problems was caused (or aggravated) by his period of service.  The Board finds that the Veteran's assertions as to etiology of his medical condition are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical etiology do not constitute competent medical evidence, when the question involving etiology goes beyond mere observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the consideration of whether his lumbosacral strain was worsened beyond the natural progression of the disease is a matter of internal medical that requires medical expertise to determine its exact etiology.  As such, the Veteran's statement that his lumbosacral strain was permanently worsened as a result of his period of service is not competent evidence.

The Board now turns to whether the Veteran has a current lumbar spine disorders other than lumbosacral strain, to include degenerative disc disease, that is is otherwise related to his period of service.  

The record does not reflect, and the Veteran does not assert, that he was diagnosed with a chronic low back disorder during service or shortly thereafter.  Although his service treatment records show that he sought treatment for low back pain in September 1970 and October 1970, it is pertinent that no record during the remainder of the Veteran's period of active shows he sought treatment for back problems or that he was diagnosed with a chronic low back disorder.  At the time of his separation examination in January 1972, the Veteran's spine was evaluated as normal.  The lack of a chronic low back disorder during the Veteran's period of service, and normal back at separation are also evidence against a finding that the Veteran sustained a chronic low back disorder during service.  

The first clinical evidence of degenerative arthritis of the lumbar spine is not shown until December 2012, which comes four decades after his separation from service.  There is no medical evidence showing that the Veteran's current degenerative arthritis of the lumbar spine had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

In addition, the competent evidence of record weighs against a finding that the Veteran's current lumbar degenerative disc disease and or lumbar arthritis is etiologically related to his period of service, to include his in-service back injury and low back complaints.  The Board has considered Dr. L.'s private medical conclusion that the Veteran's current lumbar spine disorder is related to his in-service back injury.  However, the Board finds that the December 2012 VA examiner's medical opinion, that the Veteran's current lumbar spine disorder was not related to military service, contains greater probative value. 

It is well established that the Board is within its province to weigh conflicting medical evidence.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

While both medical opinions are clearly based on a review of the claims folder as well as the Veteran's reported history, Dr. L. failed to address the lack of a diagnosis of chronic lumbar spine disorder shown in service or for decades thereafter.  Dr. L. also did not discuss the Veteran's post-service occupational history, which the December 2012 VA examiner considered to be the likely etiology of his current lumbar spine disorder.  Moreover, the December 2012 VA examiner reviewed the entire claims folder, including Dr. L.'s private medical statement, and concluded that the evidence of record did not demonstrate that the Veteran's current degenerative arthritis of the lumbar spine was related to his in-service back complaints. 

The Board gives greater weight of probative value to the medical opinion from the VA examiner, because that opinion is based on a review of the entire claims folder and because the VA examiner provided a clear and thorough explanation in support his conclusion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).
 
The Board has also considered the Veteran's assertions that his current diagnosed lumbar spine disorder is related to his period of service.   However, the evidence of record does not suggest that the Veteran has medical training so as to be able to provide an etiology between his current lumbar degenerative disc disease and his period of service through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the determination of the nature and etiology of degenerative disc disease requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the more probative medical opinion from the December 2012 VA examiner weighs heavily against the Veteran's claim.  

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes the Veteran's general lay assertions that he has experienced low back pain since his in-service back injury.  

The Board acknowledges that the Veteran is competent to attest to his observations when his back problems first began and the continuity of similar symptoms since then disorder.  38 C.F.R. § 3.159(a)(2).  Although the Veteran is competent to attest to his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board has no reason to doubt the Veteran's lay reports of continuity of low back symptoms, and his statement is consistent with his 1972 report of back problems.  However, the Board places greater probative value on the December 2012 VA examiner's negative medical nexus opinion, which considered the medical evidence of record as well as the Veteran's reported history. 

In sum, the weight of the evidence is against a finding that the Veteran's current lumbar spine disorder is related to his period of service.  The Board finds that the preponderance of the medical evidence is against a finding that any current diagnosed lumbar spine disorder is etiologically related to the Veteran's period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


